Title: To Thomas Jefferson from Bernard Peyton, 7 October 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
7 Oct. 1822Your dft: favor David Isaacs for $200 has been presented & paid.I have this day shipd you by Woods Flour, two Hhds stone Ware, (Kayle Pots) four Casks Cement, & 1 Box 12 x 18 window Glass, the 12 x 12 being in the River, but not up yet, & must follow by some other Boat—These articles I hope will reach you safely—With great respect Yours very TrulyB. PeytonFlour $6 @ 6 ⅛ dullWheat 120¢ scarce